

RENASANT BANK
DEFERRED INCOME PLAN
(for Employees and Non-Employee Directors)
Effective January 1, 2019


INDEX
Section 1
Status
1
Section 2
Definitions
1-3
Section 3
Eligibility
3
Section 4
Participation
3-4
Section 5
Employer Contributions
4
Section 6
Vesting
4
Section 7
Accounts
4-5
Section 8
In-Service Deferrals and Payments
5
Section 9
Separation Payments
5-6
Section 10
Death and Disability Payments
6-7
Section 11
Administration
7-8
Section 12
Participants’ Rights
8
Section 13
Provisions Applicable to all Payments and Accounts
8-9
Section 14
General Provisions
9



THIS DEFERRED INCOME PLAN is adopted by Renasant Bank, a financial institution
with its principal place of business in Tupelo, Mississippi (the “Bank”), and is
intended to amend and restate in its entirety the “Executives’ Deferred Income
Plan,” as the same as been amended from time to time, and the “Directors’
Deferred Fee Plan,” as the same as been amended from time to time (now
collectively this “Plan”); the Plan shall be effective as of January 1, 2019.


SECTION 1 – STATUS



This Plan is intended to be an unfunded deferred compensation arrangement for
the benefit of officers and key employees of the Bank and its Affiliates (as
defined below), including Renasant Corporation (the “Company”), within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). As such, this Plan is not intended to constitute an employee benefit
plan under ERISA and is not intended to be subject to the provisions of Parts 2,
3, and 4 of Title I thereof.


This Plan is not intended to constitute a qualified employee benefit plan within
the meaning of Section 401(a) of the Internal Revenue Code of 1986, as amended,
but instead shall be subject to the provisions of Section 409A thereof and shall
be interpreted and construed in accordance with such section.


SECTION 2 – DEFINITIONS



2.1    Account refers to one or more of the following maintained for a
Participant hereunder:


a.
Retirement Account means one or more Accounts credited with Retirement Deferrals
or Employer Contributions made on or after January 1, 2017, which shall be
payable on or after a Participant Separates From Service.



b.
In-Service Account means one or more Accounts credited with In-Service Deferrals
made on or after January 1, 2017, the balance of which is scheduled to be paid
before a Participant Separates From Service.



c.
Legacy Account means one or more Accounts to which Deferrals and other
contributions made before January 1, 2017, have been credited, and which are
governed by the terms of the Legacy Appendix to this Plan.



2.2    Affiliate means the Company and corporation or other entity which is a
member of an affiliated service group or a controlled group of corporations (as
defined in Code Sections 414(b) and (c)) that includes the Bank and the Company.


2.3    Bank Board means the Board of Directors of the Bank.


2.4    Beneficiary means the person, persons, entity or entities designated by a
Participant in accordance with the terms of this Plan who shall receive any
death benefit payable hereunder.


2.5    Code means the Internal Revenue Code of 1986, as amended, including any
regulation or other guidance promulgated thereunder.


2.6    Committee means the Compensation Committee of the Board of Directors of
the Company.


2.7    Compensation means an Employee’s base compensation and any cash bonus
payable under the Performance Based Rewards Plan or any successor thereto.
Unless otherwise limited by the Committee, both types of Compensation shall be
eligible for voluntary deferral hereunder. Compensation also includes retainer,
meeting fees and similar amounts paid to Non-Employee Directors, unless
otherwise limited by the Committee.


2.8    Declining Balance Payment means an installment payment, the amount of
which is calculated by multiplying the value of a Participant’s Account balance
by a fraction (a) the numerator of which is one, and (b) the denominator of
which is the number of installments remaining to be paid.


2.9    Deferral means the amount of Compensation voluntarily deferred by a
Participant hereunder; In-Service Deferral means a Deferral credited to an
In-Service Account; Retirement Deferral means a Deferral credited to a
Retirement Account.


2.10    Disabled or Disability means that a Participant is receiving, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months: (a) income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Bank; or (b) Social Security disability benefits.


2.11    Employee means a common law employee of the Bank or an Affiliate.
    
2.12    Employer Contribution means an amount, determined in the discretion of
the Committee or the Bank Board, which is credited to a Participant’s Retirement
Account, if any, in accordance with Section 5 hereof.
    
2.13    Non-Employee Director means a member of the Board of Directors of the
Company or the Bank Board who is not an Employee.


2.14    Participant means an Eligible Employee or Eligible Director for whom an
Account is maintained hereunder.


2.15    Participation Election means one or more written elections by an
Eligible Employee, Eligible Director or Participant made in accordance with
Section 4 hereof. Initial Participation Election means the Participation
Election made by an Eligible Employee or Eligible Director that is effective
when he or she first becomes eligible to participate in this Plan.


2.16    Plan Year means the calendar year.


2.17    Payment Date means May 15th or November 15th, or the first business day
thereafter.


2.18    Separates From Service, Separation From Service, Separation Date or
words of similar import mean the later of the date on which (a) an Employee’s
employment with the Bank and all of its Affiliates ceases or a Non-Employee
Director ceases to serve, or (b) the Bank and an Employee reasonably anticipate
that the Employee will perform no further services for the Bank and its
Affiliates, whether as a common law employee or an independent contractor.
Notwithstanding the foregoing, a Participant may be deemed to incur a Separation
From Service hereunder if he or she continues to provide services to the Bank or
an Affiliate, provided such services are not more than 20% of the average level
of services performed, whether as an employee or independent contractor, during
the immediately preceding 36-month period.


SECTION 3 – ELIGIBILTY



3.1    Employees. Employees shall be eligible to participate in the Plan when
designated by the Committee (each, an “Eligible Employee”), whether individually
or by groups, titles or categories. If a Participant ceases to be an Eligible
Employee for any reason: (a) his or her Participation Election shall remain in
effect for the remainder of the year to which it relates, but thereafter no
further Deferrals shall be made; (b) his or her Accounts shall continue to be
maintained in accordance with Section 7 hereof; and (c) such Accounts shall be
distributed as otherwise provided herein.


3.2    Non-Employee Directors. Non-Employee Directors shall be eligible to
participate in the Plan upon their election or appointment to the Company’s
Board of Directors; Non-Employee Directors who are members of the Bank Board
shall be eligible to participate only if individually designated by the
Committee (each, an “Eligible Director”).


SECTION 4 – PARTICIPATION



4.1    Initial Participation. An Eligible Employee or Eligible Director shall
complete and timely deliver to the Committee an Initial Participation Election,
which shall designate:


a.
The amount and type of Compensation to be deferred;



b.
Whether such Deferral is a Retirement Deferral or an In-Service Deferral;



c.
The form in which his or her Retirement Account is to be paid; and



d.
The form in which his or her Retirement Account is to be paid to his or her
Beneficiaries after his or her death.



A newly-eligible Eligible Employee shall first be admitted to the Plan as of the
first day of the Plan Year after his or her Initial Participation Election is
timely delivered to and accepted by the Committee. A newly-hired Eligible
Employee shall first be admitted to the Plan no later than 30 days following the
date on which his or her service first begins, provided his or her Initial
Participation Election has then been delivered to and accepted by the Committee.
Any Participation Election shall be effective with respect to Compensation
earned after the date on which such election is delivered and accepted.


A newly-eligible Eligible Director shall first be admitted to the Plan no later
than 30 days after the date on which he or she is appointed or elected to serve,
provided his or her Initial Participation Election has then been delivered to
and accepted by the Committee.


4.2    Annual Participation Elections. Annually following the Plan Year covered
by a Participant’s Initial Participation Election, he or she shall elect: (a)
the amount of Compensation to be deferred; and (b) whether such Deferral is a
Retirement Deferral or an In-Service Deferral. Any such election shall be made
in the form of a Participation Election and shall be given effect only if it is
delivered to and accepted by the Committee before the first day of the Plan Year
in which the services giving rise to such Compensation are rendered.
4.3    No Changes to Deferrals. Each Participation Election shall be irrevocable
upon its delivery to and acceptance by the Committee and shall be and remain in
effect for the Plan Year to which it relates.


4.4    Reemployment. If a Participant who is an Employee Separates From Service
and: (a) is rehired during the same Plan Year, his or her Deferrals in respect
of such year shall resume, provided he or she is an Eligible Employee upon
rehire; or (b) is rehired after the end of the Plan Year in which his or her
separation occurs, he or she shall be treated as a newly-hired Employee
hereunder.


SECTION 5 – EMPLOYER CONTRIBUTIONS



The Bank Board (or the Committee acting in lieu of the Bank Board), in its sole
discretion, may elect to make an Employer Contribution to a Retirement Account
established hereunder. Any such contribution need not be uniform with respect to
all Participants, but may be made with respect to any single Participant or
group of Participants, in such amounts and at such times as may be designated by
the Bank Board or the Committee, as the case may be.


SECTION 6 – VESTING



Unless otherwise designated with respect to an Employer Contribution, any amount
credited to an Account maintained hereunder shall be fully vested and
non-forfeitable.
 
SECTION 7 – ACCOUNTS



7.1    Investment. Upon the establishment of an Account (whether a new Account
or an Account established to effect the modification of an existing payment
election as provided in paragraph 9.5 hereof):


a.
Such Account shall first be invested in the Moody’s Rate.



b.
Thereafter, and unless otherwise limited by the Committee, each Participant
shall be entitled to reinvest his or her Account by providing investment
instructions to the Committee or its designee, which shall direct investment
from among a group of mutual or similar pooled funds designated by the Committee
or the Moody’s Rate. The Committee may establish rules and procedures applicable
to investment instructions provided hereunder, including but not limited to
restrictions on the number of times such direction may be provided in any year,
whether instructions may be given electronically, and whether any participant or
group of participants shall be precluded from providing investment instructions.



“Moody’s Rate” means the Moody’s Composite Yield on Seasoned Corporate Bonds (or
similar index or rate designated by the Committee), which rate shall be
determined annually during the month of October and applied during the
succeeding Plan Year. Such rate shall be compounded monthly.
    
7.2    Accounting. At least as frequently as the last day of each Plan Year,
each Account shall be adjusted and valued as follows:


a.
There shall be credited to each Retirement Account or In-Service Account the
amount of any Retirement or In-Service Deferrals made since the prior valuation
date.



b.
Employer Contributions made since the prior valuation date, if any, shall be
credited to each affected Participant’s Retirement Account.



c.
Income, gain, or loss shall be credited (or charged) to the Accounts for the
period since the prior valuation date.



d.
Each Account shall be reduced by any payment or other form of distribution
attributable thereto made since the prior valuation date.



7.3    Valuation Notice. At least as frequently as the last day of each Plan
Year, the Committee shall furnish each Participant with a valuation notice,
which shall include the amounts credited to the Participant’s Accounts and the
income, gains, or losses allocated to such Accounts during the Plan Year.


SECTION 8 – IN-SERVICE DEFERALS AND PAYMENTS



8.1    In-Service Deferrals. A Participant may elect to make In-Service
Deferrals, subject to the following:


a.
Any election shall be made annually in the form of a Participation Election at
the time determined under Section 4 hereof.



b.
Any election shall designate the year in which such In-Service Deferrals are to
be distributed (the “Payment Year”), which shall not be less than two whole
calendar years following the Plan Year giving rise to the Compensation deferred
thereunder.



c.
Any election shall be irrevocable upon its delivery to and acceptance by the
Committee.



In-Service Deferrals shall be credited to an In-Service Account. A separate
In-Service Account shall be established for each Plan Year with respect to which
In-Service Deferrals are made. Once established, an In-Service Account shall not
be aggregated with any other Account, except as may be expressly provided in
this Plan.


8.2    Payments From In-Service Account. Distribution from an In-Service Account
shall be made in the form of a lump-sum as of May 15th of the calendar year
following the end of the Payment Year designated with respect to such Account.
If a Participant Separates From Service before such Account is distributed (for
any reason, including death or Disability), such Account shall be aggregated
with the Participant’s Retirement Account (if multiple Retirement Accounts are
maintained, to the Retirement Account having the earliest time of payment) and
distributed as provided in Section 9 or 10 hereof.


SECTION 9 - SEPARATION PAYMENTS



9.1    Maintenance of Retirement Account. A Participant’s Retirement Deferrals
and Employer Contributions shall be aggregated and credited to a single
Retirement Account maintained for his or her benefit, regardless of the Plan
Year in which any Deferral or contribution is made.


9.2    Method of Payment:


a.
A Participant shall designate the method by which his or her Retirement Account
is distributed, whether in the form of: (i) a lump-sum; or (ii) not more than 15
annual installment payments. The designation shall be made in the form of an
Initial Participation Election (within the meaning of paragraph 4.1 hereof) and,
unless such election modified as provided in paragraph 9.5 hereof, it shall
remain in force and effect until such Participant Separates From Service.



b.
If a Participant fails to timely designate a method of payment hereunder, his or
her Retirement Account shall be paid in a lump-sum (the “Default Payment”).



9.3    Time of Payment. As to any Participant who is an Employee, such
Participant’s Retirement Account shall be paid, or payments shall begin, as of
the Payment Date that is not less than six whole calendar months following his
or her Separation From Service (regardless of the reason therefor). If a
Participant has elected payment in the form of installments, each annual payment
shall thereafter be made on the anniversary of his or her initial Payment Date.


As to any Participant who is a Non-Employee Director, such Participant’s
Retirement Account shall be paid, or payments shall begin, as of the Payment
Date that coincides with or immediately follows his or her Separation From
Service. If a Participant has elected payment in the form of installments, each
succeeding annual payment shall be made on the anniversary of such Payment Date.


9.4    Amount of Benefit. The amount of any lump-sum payable hereunder shall
equal the amount credited to a Participant’s Retirement Account, including any
In-Service Account required to be aggregated under paragraph 8.2 hereof. If a
Participant has elected payment in the form of installments, the amount of each
payment shall be determined as a Declining Balance Payment, except that if the
Participant is an Employee, his or her initial installment shall include an
additional prorated payment for the number of whole months between his or her
Separation Date and the first Payment Date.


9.5    Modification of Payment Method. Subject to the prior approval of the
Committee, a Participant may modify the method of payment applicable to his or
her Retirement Account, including a Default Payment, as follows:


a.
An additional Retirement Account may be established, which Account shall be
credited with Retirement Deferrals made in respect of Plan Years commencing on
or after the date on which such Account is established. Any such additional
Account shall be subject to the method of payment designated by the Participant,
which designation shall be made and delivered to the Committee before the first
day of the Plan Year with respect to which such Account is established. Once
established, such Account shall not be co-mingled or aggregated with any other
Account, except as may be provided under paragraph 8.2 hereof.



b.
The method of payment applicable to an existing Retirement Account may be
modified in accordance with Section 409A, which modification: (i) shall be made
in writing in a form acceptable to the Committee; (ii) shall be delivered to and
accepted by the Committee not less than 12 months prior to such Participant’s
Separation From Service; and (iii) shall provide that each scheduled payment be
made or commence not less than five years after the date on which such payment
is otherwise scheduled to be paid. For this purpose, each installment payment
shall be treated as a separate payment.



SECTION 10 – DEATH AND DISABLITY PAYMENTS



10.1    Beneficiary Designation. A Participant shall be entitled to designate
one or more Beneficiaries on forms provided by the Committee. Any such
designation may be modified by delivery of a new designation to the Committee.
Any designation or modification shall be effective upon its receipt and
acceptance. If a Participant fails to designate a Beneficiary, or if no
Beneficiary survives a Participant, any death benefit payable hereunder shall be
paid:


a.
First, to the Participant’s spouse, if he or she survives the Participant.



b.
Second, to the Participant’s children, in equal shares, provided the Participant
is not survived by a spouse; if a child predeceases the Participant, such
Account shall be paid in equal shares to the surviving children.



c.
Third, to the Participant’s estate, if the Participant is not survived by a
spouse or children.



10.2    Death Before Payments Commence. If a Participant dies before payments
from his or her Retirement Account have commenced, all of his or her Accounts
shall be aggregated and paid:


a.
In accordance with the terms of his or her Initial Payment Election, which
election: (i) shall be made at the time and in the form prescribed in paragraph
4.1 hereof; (ii) shall be subject to modification as provided in paragraph 9.5b
hereof; and (iii) may provide for not more than 15 annual installment payments,
each a Declining Balance Payment; or



b.
If a Participant shall not have timely made and delivered such an election, in
the form of five substantially equal annual installment payments, each a
Declining Balance Payment.



10.3    Death After Payments Commence. If a Participant dies after payments have
commenced, any remaining installment payments shall be made to his or her
Beneficiary at the time such payments would otherwise have been paid to the
deceased Participant.


10.4    Time of Payment. Payment under paragraph 10.2 or 10.3 hereof shall
ordinarily be made or commence no later than the Payment Date that coincides
with or immediately follows the Participant’s date of death; provided that:


a.
In the event of a lump-sum payment, payment shall be deemed timely if made no
later than the last day of the calendar year following the year in which such
Participant’s date of death occurs (or at another time prior to such date, as
determined by the Committee); and



b.
In the event of installment payments, the first and second such installments
shall be deemed timely if paid no later than the last day of the calendar year
following the year in which the Participant’s date of death occurs (or at a time
prior to such date, as determined by the Committee) and any remaining payments
shall be made as scheduled.



10.5    Disability. Notwithstanding any provision of the Plan to the contrary,
if a Participant becomes Disabled before he or she Separates From Service, his
or her Accounts shall be aggregated and paid in a lump-sum as of the Payment
Date that coincides with or immediately follows the Committee’s determination of
such Disability.


SECTION 11 – ADMINISTRATION



11.1    Powers. This Plan and all matters related thereto shall be administered
in the discretion of the Committee. The Committee shall have all power and
authority necessary to interpret the provisions of this Plan and to determine
all questions arising under the Plan, including, without limitation, all
questions concerning administration, eligibility, the determination and payment
of benefits, and the interpretation of any procedure, form or other document
related to this Plan.


Any determination by the Committee need not be uniform as to any Participant or
Beneficiary hereunder, whether or not similarly situated. Any such determination
shall be conclusive and binding on all persons.
 
11.2    Delegation of Administrative Authority. The Committee may delegate to
one or more officers or employees of the Bank such power and authority as may be
reasonably necessary to perform ministerial functions under the Plan and to
provide for the administration of Accounts established hereunder. Without the
necessity of further action, the Committee shall be deemed to have delegated to
the appropriate officers and employees of the Bank the power and authority to
administer enrollments, investments and statements and distributions, and
Deferrals and to designate, remove or replace notional investments hereunder.


11.3    Claims. Amounts shall ordinarily be paid hereunder without the necessity
of a formal claim.


A Participant or Beneficiary (a “Claimant”) may request the payment of an
Account hereunder, or may contest any amount paid or proposed to be paid
hereunder, by providing written notice to the Committee identifying the basis
for the claim and any amount in controversy. If such a claim is wholly or
partially denied, the Committee shall furnish the Claimant with written notice
of the denial within 90 days after its receipt of the claim. If notice of the
denial is not furnished to the Claimant within 90 days, the claim shall be
deemed denied.


Upon the denial of a claim, the Claimant may file for review, which filing shall
be made in writing no later than 60 days after the Claimant receives
notification of the Committee’s denial or, if no written denial is provided, no
later than 60 days after the deemed denial. Such writing shall describe the
nature of the controversy, including any amount in dispute. The Committee shall
then furnish notice of its determination to the Claimant within 60 days after
receipt of the Claimant’s written request for review, which notice shall be made
in writing and shall include specific references to the provisions of the Plan
or its procedures upon which the decision is based. If the Committee shall fail
to provide notice within the time contemplated herein, such claim shall be
deemed denied.


If the Committee finally denies all or a part of the claim, or the claim is
deemed finally denied, the Claimant may bring suit, provided that suit shall be
filed within 180 days after the date of the final denial. Thereafter, the
decision of the Committee shall be deemed final, conclusive and without appeal.


11.4    Electronic Delivery. By making Deferrals hereunder, each Participant
shall be deemed to have consented to the delivery of any notice, statement or
other communication about this Plan or any Account hereunder by electronic
means, either to an electronic address furnished by the Bank in connection with
the employment of such Participant or to an electronic address furnished by such
Participant.


SECTION 12 – PARTICIPANTS’ RIGHTS



12.1    Spendthrift Provision. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage,
or otherwise encumber any Account or amount payable hereunder. No Account or
other amount payable under this Plan shall, prior to actual payment, be subject
to seizure or sequestration for the payment of any debt, judgment, alimony, or
separate maintenance owed by a Participant or any other person. No Account or
amount payable under this Plan shall be transferable by operation of law,
including in the event of a Participant’s or other person’s bankruptcy or
insolvency.


12.2    No Right of Continued Employment. No Participant who is an Employee
shall have any right to continue in the employ of the Bank or an Affiliate for
any period of time or any right to continue his or her present or any other rate
of Compensation solely on account of participation in this Plan.
 
12.3    Status of Accounts. Each Account shall be a bookkeeping entry only. The
establishment and maintenance of any Account shall not be deemed to create a
trust or other form of fiduciary relationship between the Bank or an Affiliate
and any Participant or Beneficiary or otherwise create for the benefit of any
Participant or Beneficiary an ownership interest or expectancy in any asset of
the Bank or an Affiliate. As to his or her Accounts or the payment of any amount
hereunder, each Participant and Beneficiary shall be deemed a general, unsecured
creditor of the Employer.


12.4    Status of Investments. Investment instructions provided hereunder shall
be notional only and used only to measure the balance credited to a
Participant’s Accounts from time to time. Nothing contained herein shall be
deemed to require the Bank or the Company to acquire any particular asset or
make any particular investment.


SECTION 13 – PROVISIONS APPLICABLE TO ALL PAYMENTS AND ACCOUNTS



13.1    Small Benefits. If the value of a Participant’s Accounts as of his or
her Separation Date or at any time thereafter, together with the value of such
Participant’s accounts maintained under any other non-qualified account balance
plan maintained by the Bank or an Affiliate, does not exceed the limit then
imposed under Code Section 402(g), then such Accounts shall be paid in a
lump-sum and no further amount shall be due or payable hereunder. Payment shall
be made within the 90-day period following the Participant’s Separation Date or
as of the last day of the Plan Year in which such value is determined.


13.2    Taxes. The Bank or an Affiliate shall withhold from any payment
hereunder any amount required to be withheld under applicable Federal or state
law.


13.3    Facility of Payment. If a person entitled to payment hereunder is a
minor, under legal disability or is incapacitated and unable to manage his or
her financial affairs, the Committee may cause such payment to be made to such
person’s guardian or legal representative or to such other person reasonably
determined by the Committee to be serving in a similar capacity. Any payment
made in good faith hereunder shall be a full and complete discharge of any
liability for such payment under the Plan.


SECTION 14 – GENERAL PROVISIONS



14.1    Amendment and Modification. The Bank Board may amend this Plan, in its
discretion. The Committee shall further possess the authority to amend the Plan,
any Participation Election executed in connection with the Plan or any ancillary
form or document related to the Plan, whether to facilitate its administration,
to ensure that the Plan is deemed an unfunded plan of deferred compensation
within the meaning of the Code or ERISA, or otherwise. An appropriate officer of
the Bank to whom authority has been delegated may further amend this Plan, but
only for the purposes of ensuring compliance with applicable laws or
facilitating the administration of the Plan.


Any amendment that reduces the amount then credited to a Participant’s Accounts
shall be effective only with the written consent of each such Participant;
otherwise, such consent shall not be required as a condition of amendment or
modification hereunder.


14.2    Termination. The Bank Board or the Committee may terminate this Plan, in
its discretion, subject to the limitations set forth in Code Section 409A.
Termination shall not require the consent of any Participant.
        
14.3    Governing Law. This Plan is governed by the internal laws of the State
of Mississippi in all respects, including matters of construction, validity and
performance thereof.


14.4    Construction. This Plan is intended to comply and shall be interpreted
and construed in a manner consistent with the provisions of Code Section 409A,
including any rule or regulation promulgated thereunder. In the event that any
provision of the Plan would cause an amount deferred hereunder to be subject to
tax under the Code prior to the time such amount is paid to a Participant, such
provision shall, without the necessity of further action by the Bank Board or
the Committee, be deemed null and void.


THIS DEFERRED INCOME PLAN was executed by an authorized officer of Renasant Bank
as of the date set forth below, to be effective as of the date set forth above.


RENASANT BANK


By: /s/ Hollis Ray Smith                                            Its:
Executive Vice President                                        Date: November
26, 2018




PD.20690450.4


1

